DETAILED ACTION
Reissue Application:  
Non-final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Abbreviated Procedural Posture
On 06/05/2017:	Ex Parte Quayle Action that objected to claims 1-12, 14,15, and 35-37 and
indicated the allowability of claims 13 and 16-34 was mailed.

On 08/18/2017:	Applicant filed a response correcting the claim objections.

On 11/13/2017:	Interference Deficiencies Letter pursuant to 37 CFR 41.202 mailed.

On 05/10/2018:	Applicant filed a response to the Interference Deficiencies Letter.

On 06/20/2018:	Patent Trial and Appeal Board (PTAB) mailed a Declaration of Interference for Patent Interference No. 106,099 for US Patent No. 8,318,992.

On 11/26/2019:	PTAB made an adverse Interference Decision against senior Rao party that found claims 17, 18, 20-22, and 27-37 unpatentable, because the Rao specification (US Patent No. 8,318,992) does not support the Rao claimed subject matter in a manner required by 35 USC 112, 1st paragraph.

On 01/28/2020:	Appeal to the US Court of Appeal for the Federal Circuit (CAFC) was filed.

On 10/12/2021:	CAFC affirmed the PTAB Interference Decision of 11/26/2019 in CAFC Appeal No. 2020-1411 that finally disposed claims 17, 18, 20-22, and 27-37.

Ex Parte Prosecution is Resumed
Interference No. 106,099 has been terminated by a decision unfavorable to applicant.  Ex parte prosecution is resumed pursuant to 37 CFR 41.127 and MPEP 2308.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19, which depends on claim 17, requires the presence of a catalyst in the process for preparing 1,1,1-trifluro-2,3-dichloropropane (243db) by contacting 3,3,3-trifluoropropene (1243zf) with chlorine.  
Pages 8-16 of the PTAB’s Adverse Interference Decision on the Priority of 11/26/2019 are incorporated by reference in this Office Action.  In this interference decision, the PTAB determined that claims directed to preparing 1,1,1-trifluro-2,3-dichloropropane (243db) by contacting 3,3,3-trifluoropropene (1243zf) with chlorine while in the presence of catalyst are not supported by the Rao specification, particularly including Examples 1 and 2 of Table 1, in a manner required by 35 USC 112, 1st paragraph (pp. 8-16).  Therefore, claim 19 lacks written description for preparing 1,1,1-trifluro-2,3-dichloropropane (243db) by contacting 3,3,3-trifluoropropene (1243zf) with chlorine while in the presence of catalyst.  
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 depends from cancelled claim 17, thus rendering it vague and indefinite.
Estoppel
	Claim 19 is rejected on the grounds of res judicata in view of the PTAB Adverse Interference Decision on Priority and further affirmed by the CAFC in the Patent Interference proceeding No. 106,099.
	As stated previously, claims 17, 18, 20-22, and 27-37 of US Patent No. 8,318,992 have been determined to be unpatentable in the interference proceeding and further affirmed by the CAFC on 01/12/2021.
37 CFR 41.127(a)(1):    Estoppel.  A judgment disposes of all issues that were, or by motion could have properly been, raised and decided.  A losing party who could have properly moved for relief of an issue, but did not so move, may not take action in the Office after the judgment that is inconsistent with that party’s failure to move, except that a losing party shall not be estopped with respect to any contested subject matter for which that party was awarded a favorable judgment. 

37 CFR 42.73(d)(2):   In a derivation, the losing party who could have properly moved for relief on an issue, but did not do so move, may not take action in the Office after the judgment that is inconsistent with that party’s failure to move, except that a losing party shall not be estopped with respect to any contested subject matter for which that party was awarded a favorable judgment. 

37 CFR 42.73(d)(3)(i):  Patent application or owner.  A patent applicant or owner is precluded from taking action inconsistent with the adverse judgment, including obtaining in any patent: A patent that is not patentably distinct from a finally refused or canceled claim.

Claim 17 recites a process for preparing 1,1,1-trifluoro-2,3-dichloropropane (243db), 
which  process comprises (i) contacting 3,3,3-trifluoropropene (1243zf) with chlorine in the presence of a catalyst, wherein the catalyst comprises activated carbon and/or alumina and claim 18 further limits the claim 17 molar ratio of 1243zf:chlorine from about 1:1 to about 1:4.  Similarly to claim 18, claim 19 further limits the claim 17 molar ratio of 1243zf:chlorine from about 1:1 to about 1:2 (see p. 5 of the 08/18/2017 Amendment of US Patent Application No. 14/552,613).  
The claim 19 molar ratio of 1243zf:chlorine from about 1:1 to about 1:2, would have a similar and overlapping molar ratio of finally refused claim 18 in the interference proceeding.  Accordingly, for the reasons stated above, claim 19 is not patentably distinct from the finally refused claim 18 of the US Patent Application No. 14/552,613 and is thus rejected on the grounds of res judicata in view of the PTAB’s adverse decision and further affirmed by the CAFC in Patent Interference No. 106,099 for US Patent No. 8,318,992.  See also MPEP 706.03(w), MPEP 2190(II), and MPEP 2308.
	
Allowable Subject Matter
Claims 1-16 and 27-37 are allowed.
	Claims 17, 18, 20-22 and 27-37 are finally disposed (terminated) by the CAFC decision.  See MPEP 2308.04.
	Claim 19 is rejected.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C Jones whose telephone number is 571-272-0578. The examiner can normally be reached M-F 9AM - 5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz can be reached on 571-272-0927 or Timothy Speer can be reached at 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991